                          EXHIBIT D




Case 20-04002-MJH   Doc 44-5   Filed 08/07/20   Ent. 08/07/20 00:29:01   Pg. 1 of 7
Case 20-04002-MJH   Doc 44-5   Filed 08/07/20
                                                                  DEF_1279
                                                Ent. 08/07/20 00:29:01
                                                                     Pg. 2 of 7
Case 20-04002-MJH   Doc 44-5   Filed 08/07/20
                                                                  DEF_1280
                                                Ent. 08/07/20 00:29:01
                                                                     Pg. 3 of 7
Case 20-04002-MJH   Doc 44-5   Filed 08/07/20
                                                                  DEF_1281
                                                Ent. 08/07/20 00:29:01
                                                                     Pg. 4 of 7
Case 20-04002-MJH   Doc 44-5   Filed 08/07/20
                                                                  DEF_1282
                                                Ent. 08/07/20 00:29:01
                                                                     Pg. 5 of 7
Case 20-04002-MJH   Doc 44-5   Filed 08/07/20
                                                                  DEF_1283
                                                Ent. 08/07/20 00:29:01
                                                                     Pg. 6 of 7
Case 20-04002-MJH   Doc 44-5   Filed 08/07/20   Ent. 08/07/20 00:29:01   Pg. 7 of 7
